Citation Nr: 0701478	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  96-23 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for service-connected 
duodenal ulcer disease with a history of upper 
gastrointestinal bleeding, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1967 to 
September 1969 and from June 1971 to October 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA). In March 2001, July 
2004, and August 2005 the Board remanded this issue for 
further development. 


FINDING OF FACT

The veteran's service-connected duodenal ulcer disease with a 
history of upper gastrointestinal bleeding is productive of 
continuous moderate manifestations; but there is no evidence 
of impairment of health manifested by anemia or weight loss; 
or recurrent melena or hematemesis; or incapacitating 
episodes averaging 10 days or more. 


CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 20 
percent, but no higher, for the veteran's service-connected 
duodenal ulcer disease with a history of upper 
gastrointestinal bleeding have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.114, Diagnostic Code 7305 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a July 2004 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the July 2004 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised, at page 2, to submit any evidence in his 
possession that pertains to his claim.  Thus, the Board finds 
that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Board notes that the issue is 
on appeal from a rating decision which predates the enactment 
of VCAA.  However, in its March 2001 and July 2004 remands, 
the Board directed the RO to comply with the VCAA notice 
requirements.  The RO then took action to correct any defects 
by sending a VCAA notice to the veteran for his increased 
rating claim.  Thus, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless.  Although the notice provided to the veteran in 
July 2004 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided prior to the veteran's 
claim being returned to the Board for appellate review.  The 
contents of the notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for an increased rating, but there has 
been no notice of the types of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  As an increased 
rating has been granted in this Decision, it is anticipated 
that the RO will ensure compliance with respect to the 
effective-date element when effectuating the Board's 
decision.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, private 
medical records and VA examination reports.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant.   

The veteran has been afforded numerous VA examinations with 
the most recent being in September 2005.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports 
obtained contain sufficient information to decide the issue 
on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  
Thus, the Board finds that a further examination is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected duodenal ulcer disease with 
a history of upper gastrointestinal bleeding warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

By way of background, a February 1973 rating decision granted 
service connection for upper gastrointestinal bleeding and 
assigned a noncompensable evaluation.  The veteran filed his 
current claim for an increased disability rating in July 
1991.  In a November 1996 rating decision, the RO redefined 
the veteran's disability as duodenal ulcer with upper 
gastrointestinal bleeding, and increased the disability 
rating to 10 percent under Diagnostic Code 7305.  Diagnostic 
Code 7305 provides that a severe duodenal ulcer with pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health warrants a 60 percent rating.  
Moderately severe duodenal ulcer, with less than severe 
disability, but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year is evaluated as 40 percent disabling.  Moderate 
duodenal ulcer, with recurrent episodes of severe symptoms 2 
or 3 times a year averaging 10 days in duration, or with 
continuous moderate manifestations warrants a 20 percent 
rating.  Mild impairment, with recurring symptoms once or 
twice yearly warrants a 10 percent disability evaluation.  38 
C.F.R. § 4.114, Diagnostic Code 7305.

The veteran was initially afforded a VA examination in 
December 1992.  The veteran's weight was 185 pounds and had 
not varied more than two or three pounds in the past year; 
and there was no evidence of anemia.  The diagnosis was 
history of gastric and duodenal ulcers, but a notation 
indicated that ulcers were not found on a current UGI x-ray.  
A contemporaneous x-ray showed a sliding hiatus hernia 
present, but otherwise the study was negative.  A July 1993 
examination report diagnosed the veteran with hiatal hernia 
and gastritis.  There was tenderness in all quadrants with 
the duodenal and gastric areas being the worse.  The veteran 
weighted 192 pounds.  He indicated that his normal weight was 
170 pounds.  The veteran claimed that he had vomited every 
morning, but only occasionally since starting Zantac.  He 
last had hematemesis and melena in 1992.  The veteran had 
burning type episodes 1 to 2 times per year.  A November 1993 
VA radiology report showed a normal solid phase gastric 
emptying study.  A May 1995 VA x-ray showed moderate large 
sliding hiatus hernia with gastroesophageal reflux.  No 
evidence of peptic ulcer disease was noted. 

A January 1995 VA examination showed that the veteran 
complained of right side abdomen pain, gas in the stomach, 
acid regurgitation, vomiting and heartburn on and off for 20 
years.  The veteran's weight was 184 and the examiner noted 
that his maximum weight was 198.  Abdominal examination 
showed soft abdomen with normal bowel sounds.  No tenderness, 
guarding or organomegaly was present.  The veteran denied 
hematemesis or melena since 1992.  The diagnosis was history 
of duodenal ulcer with hematemesis and melena (last episode 
in 1992) and gastroesophageal reflux disorder, symptomatic.  
A September 1995 VA examination report indicated that the 
veteran had a diagnosis of active duodenal ulcer.  The 
examiner noted that the veteran's weight was 165 pounds and 
maximum weight the past year was 199.  The veteran was being 
treated with Zantac.  The epigastrium was tender on palpation 
and the veteran occasionally had loose stool. 

The March 2001 remand directed that the veteran be scheduled 
for another VA examination because it had been six years 
since his last examination.  Thus, on remand, the veteran was 
afforded a VA examination in November 2003.  The veteran 
reported reflux symptoms a couple of times a week.  Also, 
about two times a week, the veteran had regurgitation with 
bitter bilious material.  The veteran reported a lot pain in 
the lower abdomen.  He complained of diarrhea, but there was 
no melena or blood present.  He also mentioned problems with 
fecal incontinence.  His weight was 182, but had been 209.  
He reported that his vomiting significantly decreased after 
starting Prilosec.  The veteran stated that he felt like he 
was always going to throw up, but denied any recent vomiting.  
On examination, the abdomen was very tender in the 
periumbilical area.  Bowel sounds were hyperactive.  The 
examiner noted that after the abdominal examination, the 
veteran rose from the table and began belching and eventually 
regurgitated and left the room to go to the restroom and 
reportedly vomited.  The veteran reported that he had a lot 
of problems with vomiting after getting up from being supine 
for awhile.  The diagnosis was peptic ulcer disease, 
gastroesophageal reflux disease and Schatzki ring by history 
pending gastrointestinal workup.  

As directed in the August 2005 Board remand, the veteran was 
afforded another VA examination in September 2005.  The 
examiner noted that the veteran's weight had varied from 199 
to 184 pounds from the times that the VA had seen him.  The 
examiner stated that the veteran was being treated with 
Proton Pump inhibitors and his stomach symptoms were under 
control most of the time.  The examiner opined that the 
veteran's recent symptoms were more like GERD, so the 
examiner concluded that his upper GI symptoms of vomiting and 
diarrhea was at least as likely as not caused by his peptic 
ulcer disease (duodenal ulcer.) 

VA treatment records over the applicable time period showed 
continuing complaints of diarrhea, nausea, vomiting, and 
constipation.  One record noted that the veteran indicated 
that he had episodes of vomiting about once a week and that 
every 6 to 8 weeks, he has uncontrollable diarrhea.  Private 
treatment records from Miami Valley Hospital also showed 
continuing complaints of gastrointestinal symptoms.  
Significantly, an August 1997 endoscopic report showed 
significant gastroesophageal reflux disease with moderately 
severe esophagitis, gastritis, and large hiatus hernia.  

The Board now turns to whether a rating in excess of 10 
percent is warranted under Diagnostic Code 7305.  Based on 
the medical evidence of record and resolving all benefit of 
the doubt in favor of the veteran, the Board finds that a 20 
percent rating, but no higher, is warranted for the veteran's 
service-connected duodenal ulcer.  Under Diagnostic Code 
7305, a 20 percent rating is applicable when there are 
continuous moderate manifestations.  VA treatment records 
showed continuing symptoms of vomiting and diarrhea and the 
September 2005 VA examination related these symptoms to the 
veteran's service-connected disability.  Thus, the Board 
finds that the veteran's service-connected duodenal ulcer 
meets the criteria for a 20 percent rating as he has 
demonstrated continuous moderate manifestations over the past 
several years. 

However, there has been no objective finding of anemia or 
recurrent hematemesis or melena to warrant a higher 
disability rating.  None of the VA examinations found that 
the veteran had anemia and the veteran himself has expressly 
denied hematemesis or melena since 1992.  Further, there is 
no objective evidence of any incapacitating episodes due to 
his duodenal ulcer.  The Board acknowledges that the 
veteran's weight has fluctuated over the years with the 
highest being 209 and the lowest being 165, but there has 
been no objective medical evidence relating any weight loss 
to the veteran's ulcer or that any weight loss has resulted 
in impaired health.  Moreover, the Board recognizes that 
periodic vomiting is one of the symptoms provided under the 
60 percent rating criteria; however, as discussed above, the 
veteran does not exhibit any of the other symptoms provided 
under the 60 percent rating criteria.  Further, the September 
2005 VA examinations stated that the veteran's symptoms were 
under control most of the time with medication.  Therefore, 
the current level of disability for the veteran's service-
connected ulcer is adequately contemplated under the criteria 
for a 20 percent rating.  After reviewing the evidence, the 
Board is unable to conclude that the resulting disability 
picture more nearly approximates the criteria for a 40 
percent disability rating or higher under Diagnostic Code 
7305.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).




ORDER

A 20 percent rating for the veteran's service-connected 
duodenal ulcer disease with a history of upper 
gastrointestinal bleeding is warranted.  To that extent, the 
appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


